DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 	Claims 1, 4-10, 12-15, 19-20, 22, 26 and 30 are allowable. Claims 27-28, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I and II, as set forth in the Office action mailed on 09/03/2019, is hereby withdrawn and claims 27-28 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



	
Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

 	(1) “a first beverage preparation assembly where an ingredient of a first type is added to a container” in claims 1, 14 and 30. 
 	(2) “a second beverage preparation assembly where an ingredient of a second type is added to the container and/or where contents of the container are processed” in claims 1, 14 and 30. 
 	(3) a first gripper configured to grip the container in claim 1.
 	(4) “a container repository configured to hold a plurality of containers for liquid” in claims 14 and 30.
 	(5) “a blender drive assembly comprising a blade to mix or blend ingredients within the containers” in claim 26.
 	(6) “one or more cleaning stations to clean the blade by at least rinsing the blade” in claim 26.
 	(7) “a container mover configured to hold a plurality of containers for liquid” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
a first beverage preparation assembly” (Claim 1 at line 2, Claim 14 at line 3 and Claim 30 at line 3) is interpreted as “an ingredient dispenser 22 having a pump  and several tubes or lines that are coupled to the pump, the dispenser 22 further includes two dispense portions 36, 38” (Para. 0075-0076 of instant publication application).
(2) “a second beverage preparation assembly” (Claim 1 at line 4, Claim 14 at line 5 and Claim 30 at line 5) is interpreted as “an shaved ice dispensing and blending assembly 24 includes a blender drive assembly 116 to drive the operation of blades, the shaved ice dispensing and blending assembly 24 further includes a first motor 122 coupled to a drive shaft 124 that supports the blades. The first motor 122 is configured to rotate the drive shaft 124 at a speed to blend the container contents with the blades. The shaved ice dispensing and blending assembly 24 further includes a second motor 126 coupled to a carriage 128 to move the drive shaft 124 up and down within the container” (Para. 0077 and 0080 of instant publication application).
(3) “a first gripper” (Claim 1 at line 7) is interpreted as “a pair of fingers 88, 90 which are moved toward and away from one another and radially in and out” (para.0069 of instant publication application).
(4) “a container repository” (Claim 14 at line 2 and Claim 30 at line 2) is interpreted as “a plurality of cylindrical holder, each cylindrical holders having a recessed opening, and each cylindrical holders having two sections, where a first section includes a cylinder section and a second section includes an extended wall having semicircle shape extended from the upper surface of the cylinder section” (fig.19, 132).
a blender drive assembly” (Claim 26 at lines 5-6) is interpreted as “an shaved ice dispensing and blending assembly 24 includes a blender drive assembly 116 to drive the operation of blades, the shaved ice dispensing and blending assembly 24 further includes a first motor 122 coupled to a drive shaft 124 that supports the blades. The first motor 122 is configured to rotate the drive shaft 124 at a speed to blend the container contents with the blades. The shaved ice dispensing and blending assembly 24 further includes a second motor 126 coupled to a carriage 128 to move the drive shaft 124 up and down within the container” (Para. 0077 and 0080 of instant publication application).
(6) “one or more cleaning stations” (Claim 26 at line 7) is interpreted as “nozzles are connected to a water supply 130 provided within a housing and nozzles” (Para.0084 of instant publication application).
(7) “a container mover” (Claim 30 at line 6) is interpreted as “a robotic arm having a weight sensor and a volume sensor and a gripper having fingers” (para.0050 and para.0069).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with an attorney, Joshua S. Dean (Reg. No. 72,682), on 05/04/2021.
The application has been amended as follows: 
In claim 13, line 2, “an ingredient of a second type” has been deleted and replaced by -- the ingredient of the second type --.


Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Roy et al. (US 20150114236) and MuKou (US 20140125079).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, the robotic arm is configured to move the container from the first beverage preparation assembly to the second beverage preparation assembly along an arcuate path. 
 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 14, a container repository configured to hold a plurality of containers for liquid; a container mover configured to remove the container from the first beverage preparation assembly move the container to the second beverage preparation assembly and position the container within the second beverage preparation assembly at a location where processing components of the second beverage preparation assembly can process the contents of the container.
 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claims 26-27, a robotic arm, rotatable about an axis within the circular arrangement; the robotic arm and gripper are configured to selectively position the containers at one or more the plurality of stations.
 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 30, an ice delivery chute having a longitudinal direction, the ice delivery chute positioned to convey ice along at least part of a distance between the ice source and a container; and a plurality of deflectors positioned within the ice delivery chute, each deflector being oriented such that a respective deflection surface is oriented transverse to the longitudinal direction of the ice delivery chute.
 	The closest prior art was Roy. The prior art show that a beverage preparation machine (abstract and figs.1 and 7) the robotic arm with gripper having fingers (fig.7 and para.0036) for moving objects such as container 7, 8 from a station to another station. MuKou teaches weight sensor at the robotic arm. However, Roy and Mukou fails to teach the above recited limitation including 112f interpretations. 



Remark
 	(1) The amendment to claims overcome 35 USC 112 rejections. Thus, 35 USC 112 rejections have been withdrawn. 
 	(2) Applicant argues claim interpretation 112 f with respect to a container repository is a single one of that plurality may also have been understood as structure. 
 	In response, examiner respectfully disagrees because the functional language require to hold a plurality of container. This suggest that the container repository having a plurality of cylindrical holder in order to hold a plurality of container. Thus, 112f interpretation is maintained. 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JIMMY CHOU/Primary Examiner, Art Unit 3761